 In the Matter of WAGNERELECTRICCORPORATIONandUNITED ELEC-TRICAL,RADIO AND MACHINE WORKERS OFAMERICA,CIOCaseNo. 14-R-773.DlecidedNovember 11, 1943Messrs.Milton F. TuckerandRalphV.Boeringer,both of St.Louis, Mo., for the Company.Messrs. Robert B. LogsdonandJoseph Cordia,bothof St. Louis,Mo., for the Union.Hr.David V. Easton,of counsel to the Board.ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon 'petition duly filed by United Electrical,. Radio and MachineWorkers' of America, CIO, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Wagner Electric Corporation, St. Louis, Missouri.herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Harry G.Carlson,TrialExaminer.Said hearing was held at St. Louis,Missouri, on October 21 and 22, 1943. 'The Company and the Unionappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.The Company made a motion atthe hearing to dismiss the petition herein which the Trial Examinerreferred to the Board.For reasons hereinafter stated this motion isdenied.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case the'Board makes the following:FINDINGS OF FACTTHE BUSINESS OF THE COMPANYWagner Electric Corporation, a Delaware corporation with its,plant and principal place 'of business located in St. Louis, Missouri,53 N L R B, No. 97.543 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDis engaged in the manufacture of electric products such as motors,transformers, fire control equipment, etc.During the year 1942.the Company's purchased of raw materials, consisting of steel cast-ings, wire and other materials, exceeded $100,000 in value, of whichapproximately 50 percent was transported to its St. Louis plant frompoints outside the State of Missouri.During the same period theCompany manufactured and sold finished products valued in excessof $100,000, of which approximately 80 percent was shipped to pointsoutside the State of Missouri.The Company admits that it is engagedin commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDLocal 1104, United Electrical, Radio and Machine Workers ofAmerica, is a labor organization affiliated with the Congress of Indus-trialOrganizations, admitting tomembership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn July 23, 1943, the Union filed a petition seeking to represent allemployees of the Company engaged as timekeepers and expediters.'On August 17, an Agreement for Cross-Check was executed by theparties and pursuant thereto, a cross-check-was conducted under thesupervision of the Regional Director.The results of the cross-checkshowed that the Union represented 47 of the 128 employees in the unitsought.Since the Union failed to demonstrate a majority status, thepetition was dismissed on August,21, 1943..,On or about September 8, 1943, the *Union made an oral request forpany substantially similar to those who were the subject of the cross-check agreement.The Company refused to grant such recognitionon the ground that the Union had just recently been rejected as therepresentative of these employees. .On the same date, the Union filedthe petition herein.'The Company contends that the cross-check has the same effect asan election, and that it constitutes a bar to this proceeding.TheCompany argues, in effect; that to permit a new petition to be filed 18days after the dismissal of a prior petition fails to give effect to theresults of the prior proceeding and would unstabilize industrial re-lations.We do not agree.The stability in industrial relations whichit is the policy of the Act to achieve is bottomed on the procedure ofcollective bargaining and not the absence of such bargaining.Wehave heretofore found that a consent election held under Boardauspices in which no bargaining representative was chosen does not,ICase No. 14-R-724. WAGS EIR ELECTRIC CORPORATION545constitute a bar to a current determination sought -by the same peti-tioner when the petitioner has procured substantial additional designa-tions in the proposed unit 2We have, heretofore, further held thatsuch an election does not constitute a bar even though the consentelection agreement was approved by the Regional Director and con-tained a proviso to the effect that the parties were to be bound by theresults of the election for a period of at least 1 year.3However, hereno such proviso was contained in the cross-check agreement betweenthe Company and the Union. The Union has now submitted addi-tional designations indicating an apparently majority representationand demonstrated a substantial interest in this proceeding.We areof the opinion that a refusal to entertain a new petition at this timewould defeat the rights of employees guaranteed by the Act, and wouldbe contrary to the policy of the Act to encourage the practice andprocedure of collective bargaining.Accordingly, we find that theprior cross-check does not constitute a bar to this proceeding.Statements of the Regional Director and the Trial Examinerintroduced into evidence at the hearing indicate that the Union rep-resents a substantial number of employees in the unit hereinafterfound appropriate.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSubstantially in accordancewiththe agreement of the parties, wefind that all factory clerical employees of the Company, includingfactory time clerks, expediters,productionclerks,5 but excluding gen-eral office and clerical employees wherever employed,"supervisoryemployees with authority to hire, promote,discharge,discipline, orSeeMatter of Chrysler Corp.37 N.L'R. B 877; alsoMatter of New York CentralIt on Works,37 N. L. R. B. 894 ;Matter of Detroit Nut Company,39 N. L. R. B. 7398Matter of Automatic Products Co.40 N. L. R. B. 941.4The Regional Director reported that the Union submitted 76 designations of which 68bore the apparently genuine original signatures of persons appearing on the Company'spay roll ofAugust 15,1943.Said pay roll contained the names of 128 persons withinthe appropriate unit.The Trial Examiner,at the hearing, reported, that the Union had submitted 26 addi-tionaldesignations bearing apparently genuine original signatures; and that thesedesignations indicated that the persons whose names appeared thereon were employedby the Compay as cost clerks,stock clerks,production clerks,and typist clerks, andexpediters.Each of these classifications is included within the unit herein sought bythe Union.According to the Company,the appropriate unit contains approximately 132persons.5"Production clerks"includes(a) clerks in the transformer shop in Building 1, (b)clerks, typist clerks, and stone loom record clerks in Building 18, (c) Amphledyne clerksin Building 17, and(d) clerks in the large motor shop."Because of lack of space,some general office emplolees are located outside the generaloffice. 546DECISIONS OF NATIONAL, LABOR RELATIONS BOARDrecommend such action, and all other employees, of the Company ,con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.7V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning. representation Whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in.the -Direction."DIRECTION OF ELECTIONBy virtue of and pursuant, to the power 'vested In the National,Labor Relations Board by Section'9 (c) 'of National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules 'and Regulations-Series 2, as amended; it 'isherebyDIRECTED that, as part of the investigation to ascertainrepresenta-tives for the purposes of collective bargaining with Wagner ElectricCorporation;' St. Louis, Missouri, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourteenth Region, acting in thismatter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11 of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately-preceding the date of this'Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid oft, and including employees in the armed forcesof the United States who present themselves ,in, person at the polls,but excluding those employees who have since quit or been dischargedforcause and have not been rehired or reinstated' prior to the d,at,e ofthe election, to determine whether or not they desire to be representedby Local 1104, United Electrical, Radio and "Machine Workers, ofAmerica, CIO, for the purposes of collective bargaining.MR. GERARD D. Rn1LLY took no part in the consideration of theabove Decision and Direction of Election..7SeeMatter of Union Carbide and Carbon Co.46 N.L. R 11.1107.8The Union requested that it be designated on the ballot as "Local 1104, UnitedElectrical,Radio & Machine Workers of America, CIO." This request is hereby granted.